PER CURIAM.
Nelson R. Rodriguez appeals his convictions for one count of sexual battery on a child under the age of twelve and one count of sexual activity with a child by a person in familial or custodial authority. The appellant requests that we find trial counsel to have been ineffective for failing to object to the introduction of certain collateral crimes evidence, and failing to move for a mistrial. We decline to entertain these claims on direct appeal. See Smith v. State, 998 So.2d 516, 522-23 (Fla.2008); Antunes-Salgado v. State, 987 So.2d 222, 224-25 (Fla. 2d DCA 2008).
Affirmed.